        Case 2:15-cr-00291-LMA-JVM Document 75 Filed 08/24/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 15-291

MICAH WILLIAMS                                                             SECTION I

                                ORDER & REASONS

         Defendant Micah Williams (“Williams”) has filed a motion for appointment of

legal counsel “to represent him in his reply to [the government’s] oppositional brief

against compassionate release.”1     Williams asserts that he should be appointed

counsel because his “access to legal material and law research resources are limited”

because the facility at which he is incarcerated, FCI Yazoo City Low, is “on lockdown

status to prevent the spread of the deadly COVID-19 disease.”2 The motion for

appointment of counsel is denied for the following reason.



                                           I.

         There is no constitutional right to appointed counsel in post-conviction

proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to

appointed counsel extends to the first appeal of right, and no further.”). In the context

of 18 U.S.C. § 3582(c)(2) motions, which are analogous to compassionate release

motions pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) like Williams, “the Fifth Circuit has

held that defendants have no statutory or constitutional right to counsel.” United




1   R. Doc. No. 74, at 2.
2   Id.
      Case 2:15-cr-00291-LMA-JVM Document 75 Filed 08/24/20 Page 2 of 3



States v. Joseph, No. 15-307, 2020 WL 3128845, at *1 (E.D. La. June 12, 2020) (Vance,

J.) (citing United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995); United

States v. Moore, 400 F. App’x 851, 852 (5th Cir. 2010) (per curiam)).

       “Although a defendant in a § 3582(c) motion does not have a statutory or

constitutional right to appointment of counsel, the Court may appoint counsel in the

interest of justice.” United States v. Mogan, No. 14-040, 2020 WL 2558216, at *4 n.29

(E.D. La. May 20, 2020) (Morgan, J.) (quoting United States v. Rodriguez, No. 10-17,

2015 WL 13664966, at *2 (S.D. Tex. Aug. 20, 2015) (citing United States v. Robinson,

542 F.3d 1045, 1051–52 (5th Cir. 2008))); see also 18 U.S.C. § 3006A(a)(2) (allowing

appointment of counsel under certain circumstances when “the court determines that

the interests of justice so require”). The interests of justice do not require that counsel

be appointed where a “[defendant’s] . . . motion d[oes] not involve complicated or

unresolved issues” or where a defendant proves capable of representing himself pro

se. See Joseph, 2020 WL at *2 (quoting Moore, 400 F. App’x at 852 (addressing a §

3582(c)(2) motion on appeal)) (internal citation and alterations omitted);

       The interests of justice do not require that the Court appoint counsel for

Williams. The motion at issue is not complex, see United States v. Drayton, No. 10-

20018, 2020 WL 2572402, at *1 (D. Kan. May 21, 2020) (“[A] claim for compassionate

release is not particularly complex factually or legally.”), and Williams has proven

fully capable of representing himself pro se.3 See United States v. Delco, No. 09-57,




3 See R. Doc. Nos. 64 & 68 (providing cogent arguments seeking compassionate
release).

                                            2
      Case 2:15-cr-00291-LMA-JVM Document 75 Filed 08/24/20 Page 3 of 3



2020 WL 4569670, at *2–3 (E.D. La. Aug. 7, 2020) (Ashe, J.) (declining to appoint

counsel to a defendant seeking compassionate release, observing that there was “[no]

. . . indication” that the defendant, who had submitted a twenty-two page brief, was

“incapable of adequately presenting his motion pro se.”); see also United States v.

Hames, No. 09-39, 2020 WL 3415009, at *1 (E.D. Tex. June 19, 2020) (denying

appointment of counsel for defendant seeking compassionate release who submitted

a well-reasoned, albeit ultimately unsuccessful brief, and provided no basis to suggest

that appointment of counsel would help him obtain relief).



                                          II.

      Accordingly,

      IT IS ORDERED that Williams’ motion for the appointment of counsel is

DENIED.

      New Orleans, Louisiana, August 24, 2020.


                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                          3
